Hallows, J.
(dissenting). We agree that the amendment to the constitution is self-executing and thus overrode the existing definition of consideration in the Criminal Code. Thus the only issue is whether ch. 654 is such a positive enactment under the power conferred upon the legislature under the amendment as to change what the constitution declares to be the public policy of the state.
I do not think the language of ch. 654, Laws of 1965, evinces an intention that visiting a mercantile estab*737lishment without being- required to make a purchase or pay an admission fee constitutes consideration as an element of a lottery; if the legislature intended such a definition it did not say so. Ch. 654 does not mention visiting a mercantile establishment. In stating that visiting a mercantile establishment did not constitute consideration as an element of lottery, ch. 122 did no more than repeat the constitutional amendment. Thus when ch. 654 repealed ch. 122, no implementation of the constitutional provision was made and the constitution’s definition remained unaltered. The failure in ch. 654 to include any reference to “visiting a mercantile establishment” is not the equivalent of positive legislation that such visiting constitutes consideration for purposes of lottery. The failure to repeat what was already in the constitution is not tantamount to the enactment of positive legislation implementing the constitution. Since the constitution affirmatively and positively states what is not consideration as an element of lottery and grants to the legislature the power to change it, such change by the legislature cannot be made by implication but must be made by a positive and clear enactment, otherwise the constitution stands.
Additionally, crimes and penal statutes may not be created by implication. The nature and the penalty of a crime must be so clearly defined and enacted so that no ordinary person can fail to understand the existence of the law and its meaning. Brown v. State (1909), 137 Wis. 543, 119 N. W. 338; State ex rel. Gaynon v. Krueger (1966), 31 Wis. (2d) 609, 143 N. W. (2d) 437. The enactment of ch. 654 is an example of what this court had in mind in State ex rel. Neelen v. Lucas (1964), 24 Wis. (2d) 262, 268, 128 N. W. (2d) 425, when we said “the meaning [of a statute] must be read from the language chosen by the legislature, and the courts are not free to determine whether different pro*738visions would have been enacted if the legislators had given some or greater attention to the application of the statute upon a particular set of facts.”
As was said by Mr. Justice BARNES in his dissent in State ex rel. Husting v. Board of State Canvassers (1914), 159 Wis. 216, 243, 150 N. W. 542,
“It would have been better had the legislature remodeled some other election statutes at the time it passed this one, to preserve at least the appearance of harmony if nothing more.
“I fully realize that it is much easier to criticise laws after they are in working operation than it is to draft them when foresight is the only guide. Legislative prevision is at a disadvantage when pitted against judicial hindsight. But the responsibility for drafting statutes is placed with the legislature and must rest there. This court is not an upper house to work over legislative enactments and fashion them as the court imagines they would have been fashioned by the lawmaking power had it been confronted with the situation that confronts the court.”
I respectfully dissent.